Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bisig (US 2010/0085843).
With regard to claim 1 Bisig discloses an electronic watch comprising: 
a power source (paragraph 22); 
an electrostatic motor including a rotor in which a plurality of electret films (abstract; claim 1) are arranged in a rotational direction and a plurality of fixed electrodes arranged in the rotational direction at positions facing the rotor (abstract; claim 1); 
a hand (2) configured to rotate in conjunction with rotation of the rotor (abstract, figure 1); and 
a motor control circuit configured to control the electrostatic motor (figure 4; paragraph 7; claims 2-3), 
wherein the motor control circuit selectively executes a hand movement mode for rotating the hand and a stop mode for keeping the hand stationary, and in the stop mode, the motor control circuit keeps the rotor stationary through electrostatic forces exerted on the electret films from the fixed electrodes with polarities of the fixed electrodes maintained (paragraph 9; the system is operable to only drive the charges during driving to save power. Because the system is static due to the name “electrostatic” the charge remains while not driven holding the elements in place.)

With regard to claim 2 Bisig discloses the electronic watch according to claim 1, wherein in the stop mode, the motor control circuit exerts electrostatic attractive forces on the electret films by counter electrodes as the fixed electrodes facing central parts of the electret films (figure 2; Opposite charges attract. Same charges repel. That is how electrostatics work. The motor is electrostatic and operational and thus operational to use opposite charges to attract and identical charges to repel).

With regard to claim 3 Bisig discloses the electronic watch according to claim 1, wherein the fixed electrodes are configured to include counter electrodes facing central parts of the electret films and adjacent electrodes adjacent to the counter electrodes, and in the stop mode, the motor control circuit exerts electrostatic repulsive forces on the electret films by the adjacent electrodes as the fixed electrodes adjacent to the counter electrodes (figure 2).

With regard to claim 4 Bisig discloses the electronic watch according to claim 1, further comprising: a booster circuit configured to boost voltage of the power source and supply the voltage to the electrostatic motor; and a voltage control circuit configured to control the booster circuit, wherein the voltage control circuit, in the stop mode, reduces power consumption of the booster circuit compared with power consumption of the booster circuit in the hand movement mode (claims 1, 3, 4 the system increases voltage during driving to boost the driving for a variety of reasons including slow rotation, and incomplete rotation. Paragraph 9 the generators stops when rotation is complete.)

With regard to claim 5 Bisig discloses the electronic watch according to claim 4, wherein the voltage control circuit makes number of clocks of the booster circuit in the stop mode smaller than number of clocks of the booster circuit in the hand movement mode (claims 1, 3, 4; paragraph 9 during non-driving power is not supplied, zero clocks is less than any non-zero clock).

With regard to claim 6 Bisig discloses the electronic watch according to claim 4, wherein the voltage control circuit makes a boosting ratio of the booster circuit in the stop mode lower than a boosting ratio of the booster circuit in the hand movement mode (claims 1, 3, 4 the system increases voltage during driving to boost the driving for a variety of reasons including slow rotation, and incomplete rotation. Paragraph 9 the generators stops when rotation is complete.)

With regard to claim 7 Bisig discloses the electronic watch according to claim 4, wherein the voltage control circuit stops boosting by the booster circuit in the stop mode to supply voltage equal to or lower than the voltage of the power source to the electrostatic motor (claims 1, 3, 4; paragraph 9).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-13-22
/SEAN KAYES/Primary Examiner, Art Unit 2844